Gary, J. The only question upon this record is whether “The Rational Corporation Reporter,” a weekly publication. of twenty pages, including a colored cover of four pages, three of which are occupied with advertisements, and the front one by the title, and the intermediate ones with reading matter, mainly, but not exclusively, relating to law and finance of interest to corporations, is a newspaper, within the meaning of Sec. 1, Chap. 100, R. S., Hotices. Since the decision of Railton v. Lauder, 126 Ill. 219, it can not be questioned that its contents entitle it to that appellation. Being published by a corporation, "t is objected that the corporation can not, under that section, make a certificate of the fact of a publication in the paper The words of the section require a “certificate of the publisher by himself or his authorized agent;” yet a woman, under clause 4, or a corporation, under clause 5, of Sec. 1, Chap. 131, R. S., may comply with Sec. 1, Chap. 100. The order of the Circuit Court, refusing t > set aside a sheriff’s sale, of which notice was published in the Reporter, is affirmed. Order affirmed.